Appeal by defendant from a judgment of the County Court, Suffolk County, rendered November 15, 1963 after a jury trial, convicting him of robbery in the first degree and imposing sentence. Judgment reversed on the law and a new trial granted. No questions of fact were considered. In our opinion, it was error to admit into evidence the defendant’s alleged statement as a purported confession by him. After a detective had questioned the defendant and after the detective had made a handwritten statement of his conversation with him, the statement was typewritten. This typewritten statement was not signed by the defendant, and it is uneontradieted that the defendant refused to sign such statement. It is further uneontradieted that the defendant could not read although he was able to sign his name. While the statement was read to the defendant, the testimony does not establish that he ever acknowledged the truth of the statement. The mere placing by him of two lines on the statement did not, under the circumstances, constitute his acknowledgment of the truth of its contents (People v. Kenny, 20 A D 2d 578; 23 ALR 2d 919, 928). While the statement may be used for the purpose of refreshing the witnesses’ recollection as to any admission that was made by the defendant, it was error to admit the statement into evidence (People v. Kenny, supra). Beldock, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.